           Case 1:19-cv-01152-LM Document 61 Filed 11/19/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


Jay Redford

      v.                                              Civil No. 19-cv-1152-LM
                                                      Opinion No. 2020 DNH 200 P
BLM Companies, LLC, et al.



                                      ORDER

      Presently before the court in this state law negligence action is defendant

Bruce Clark’s motion for reconsideration (doc. no. 59) of this court’s order (doc. no.

57) denying his motion for summary judgment (doc. no. 39). Clark argues that the

court committed manifest error in holding that he owed plaintiff Jay Redford a duty

of care because he undertook to render snow removal and deicing services at the

property where Redford fell, and committed further manifest error in concluding

that a genuine dispute exists as to whether Clark failed to exercise reasonable care

in performing his duty. Clark’s motion is denied.



                             STANDARD OF REVIEW

      A party moving for reconsideration of an order must “demonstrate that the

order was based on a manifest error of fact or law.” LR 7.2(d). “[M]otions for

reconsideration are appropriate only in a limited number of circumstances: if the

moving party presents newly discovered evidence, if there has been an intervening

change in the law, or if the movant can demonstrate that the original decision was
         Case 1:19-cv-01152-LM Document 61 Filed 11/19/20 Page 2 of 3




based on a manifest error of law or was clearly unjust.” Dionne v. Fed. Nat’l Morg.

Ass’n, 110 F. Supp. 3d 338, 341 (D.N.H. 2015) (quoting United States v. Allen, 573

F.3d 42, 53 (1st Cir. 2009)).



                                    DISCUSSION

      Clark argues that this court committed manifest error of law in

misinterpreting the New Hampshire Supreme Court’s holding in Bloom v. Casella

Construction, Inc., 172 N.H. 625 (2019). Clark argues that, in Bloom, the New

Hampshire Supreme Court “denied summary judgment because . . . the Court could

not determine whether a duty existed.” Doc. no. 59 ¶ 3.

      Clark misreads Bloom. The Supreme Court clearly held that Casella owed

plaintiff a duty under § 324A(b) of the Restatement (Second) of Torts. See Bloom,

172 N.H. at 630 (“To the extent the trial court reasoned that there is no duty under

subsection (b) . . . we disagree.”). Although the Supreme Court concluded there

remained a genuine issue as to the precise scope of Casella’s duty, the Court plainly

held that, because “Casella contracted with [the property owner] to render

snowplowing services for specific areas of [the] property,” it owed plaintiff a duty

under § 324A(b). Id. at 630-31. Indeed, Clark seems to concede that “he had a duty

to report to the property once to plow, remove snow and walkways and front

porches, and apply salt to walkways and the driveway.” Doc. no. 59 ¶ 6 (emphasis

omitted). Thus, Clark has failed to demonstrate that this court’s conclusion that he




                                           2
         Case 1:19-cv-01152-LM Document 61 Filed 11/19/20 Page 3 of 3




owed Redford a duty of care is “based on a manifest error of law.” Dionne, 110 F.

Supp. 3d at 341.

      Clark further argues, citing New Hampshire Rule of Evidence 401, that

reconsideration is warranted because evidence that Redford slipped and fell on ice

in the days after Clark rendered snow and ice removal services on the property

“lacks reasonable temporal proximity to Clark’s work to be relevant” to whether he

exercised due care in performing those services. Doc. no. 59 ¶ 8. The court

concludes otherwise. The existence of an icy walkway mere days after Clark

performed deicing services has a “tendency” to show that Clark failed to exercise

due care. Fed. R. Ev. 401; see Downey v. Bob’s Discount Furniture Holdings, Inc.,

633 F.3d 1, 8 (1st Cir. 2011). Finding no manifest error of law or clear injustice in

light of this argument, the court declines to reconsider its order. See Dionne, 110 F.

Supp. 3d at 341.



                                   CONCLUSION

      For the reasons stated herein, Clark’s motion for reconsideration (doc. no. 59)

is DENIED.

      SO ORDERED.



                                        __________________________
                                        Landya McCafferty
                                        United States District Judge

November 19, 2020
cc: Counsel of Record

                                           3
